Order entered February 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01391-CR

                             THE STATE OF TEXAS, Appellee

                                               V.

                            THOMAS HUGHES PAGE, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MA18-51150-A

                                           ORDER
       On February 1, 2019, the Court received notification that Niles Illich has been retained by

appellee. We DIRECT the Clerk of the Court to list Mr. Illich as retained counsel for appellee

and to send all future notifications to Mr. Illiach at 15455 Dallas Parkway, Suite 540, Addison,

TX 75001.




                                                      /s/   LANA MYERS
                                                            JUSTICE